DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive. 
Applicant has argued: “Upon entry of the present amendments, claims 1-10 will be pending, with claims 1 and 10 being independent.”
This is not persuasive. Claim 10 contains the limitation “… device according to claim 1, comprising…” Claim 10 depends from claim 1. 
Applicant has argued:
Specifically, the claims have been amended to recite "a bearing capacity reinforcing device," and therefore do not contain subject matter which was not described in the specification. Further, the applicant has added the limitation "a bearing capacity reinforcing device for an internal spiral conduit" to claim 1 in order to recite that the conduit is not a part of the reinforcing device but is a separate component. In the present application, the conduit can be a riser or a surface conduit. 

This is not persuasive. The specification as filed does not define or describe a “bearing capacity reinforcing device” as an alternative to, or separate from, “an internal spiral conduit bearing capacity reinforcing device”.  In the specification as filed the words “bearing capacity reinforcing device” are always preceded by the words “internal spiral conduit”. The specification as filed does not support Applicant’s argument that “an internal spiral conduit” and “bearing capacity reinforcing device” are individual and distinct components. Figs. 1-6 are described as:
[0021] Fig. 1 is a front view of an internal spiral conduit bearing capacity reinforcing device of the present disclosure; [0022] Fig. 2 is a top perspective view of an internal spiral conduit bearing capacity reinforcing device of the present disclosure; [0023] Fig. 3 is a stereo view of an internal spiral conduit bearing capacity reinforcing device of the present disclosure; [0024] Fig. 4 is a top perspective view of an annular body of an internal spiral conduit bearing capacity reinforcing device of the present disclosure; [0025] Fig. 5 is a schematic structural view of an internal spiral conduit bearing capacity reinforcing device of the present disclosure in a working state 1; and [0026] Fig. 6 is a schematic structural view of an internal spiral conduit bearing capacity reinforcing device of the present disclosure in a working state 2. 

Additionally, see [0051-0053] describing Fig. 5 as depicting “seating the internal spiral conduit bearing capacity reinforcing device on a female buckle 41 of a conduit 4 (i.e., a riser or a surface conduit) …another conduit 5, seating a male buckle 51 of the another conduit 5 in a female buckle end 22 of the internal spiral conduit bearing capacity reinforcing device.” Based on Applicant’s arguments, Fig. 5 does not depict “an internal spiral conduit bearing capacity reinforcing device” as stated in the specification but actually depicts a “bearing capacity reinforcing device” for use with conduits 4/5. However, it is unclear what structural differences exist between Fig. 1, “an internal spiral conduit bearing capacity reinforcing device” and Fig. 5 other than the addition of conduit 4/5 and location of use, the rotary table surface 3. 

Applicant has argued:
As discussed in paragraphs [0033]-[0034] of the present application, the normal working state of the invention provides a plurality of open through-holes to reduce the effective contact area with the seabed. This is because during installation, the conduit connected with the reinforcing device needs to be inserted into the soil of the seabed, and the resistance of the conduit and the reinforcing device needs to be reduced during the insertion process. Therefore, the reinforcing device needs to provide a plurality of open through-holes to reduce the effective contact area with the seabed. In the invention of the present application, a plurality of reinforcing devices and a plurality of conduits are connected in series with each other in the vertical direction, and then are arranged in the seabed in a vertical orientation. 
Regarding item b) above, neither the reinforcing device nor the conduit is sent to the seabed before installation. Instead, they are all located on the rig floor. On the rig floor, the reinforcing device is connected to the upper end of the conduit above the rotary table by a screw connection, and then another conduit is connected to the upper end of the reinforcing device. After completion, the combined structure of the reinforcing device and the conduits is sent to the seabed from the rig floor, so that the reinforcing device is installed on the seabed. 

As shown in the following drawing, the reinforcing device is connected between the well casings or the surface casings. The phrase "a riser or a surface conduct" in the specification should be understood as "well casings or surface casings." 
    PNG
    media_image1.png
    287
    412
    media_image1.png
    Greyscale


This is not persuasive. Applicant has argued the reinforcing device is installed “on the seabed” and “in the seabed”. Additionally, Applicant’s argues “As shown in the following drawing, the reinforcing device is connected between the well casings or the surface casings.” The drawing provided by Applicant does not appear to depict the internal spiral conduit bearing capacity reinforcing device at all. The figure appears to depict a conventional surface casing installation. The figure contains no reference characters, text, or other markings to depict Applicant’s invention as alleged in Applicant’s arguments. 
Applicant has argued:
According to the description on page 2 of the specification, "the female buckle end 22 ... may be connected to the male buckle end of the riser or the surface conduit in a threaded sealing manner ... the male buckle end 21 ... may be connected to the female buckle end of the riser or the surface conduit in a threaded sealing manner. The connecting portion 2 is mainly connected to the conduit (i.e., the riser or the surface conduit) by threads." In view of this, it is clear that the connecting operation can be through a threaded connection.

This is not persuasive. As cited by Applicant, the specification as filed states “the male buckle end 21 ... may be connected to the female buckle end of the riser or the surface conduit in a threaded sealing manner. The connecting portion 2 is mainly connected to the conduit (i.e., the riser or the surface conduit) by threads."  Additionally, Applicant’s arguments state the buckling operation “can be through a threaded connection”. It is unclear what type of connection is required in addition to threads to constitute buckling. Buckling is defined as fastening with a buckle – a fastening for two loose ends that is attached to one and holds the other by a catch. Additionally, it is known in the art that conduit/pipe buckling can also mean to cause to bend, give way, or crumple. 

Request under 37 CFR 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Examiner requests, in response to this requirement under 37 C.F.R. §§ 1.105 (a)(1)(iii) and/or 37 C.F.R. §§ 1.105 (a)(1)(v), that Applicant submit with the response to this Office Action:
I. A copy of the source of the drawing described in arguments dated 8/25/2022 as “As shown in the following drawing, the reinforcing device is connected between the well casings or the surface casings.” The drawing appears to contain the watermark of a public search engine (Baidu), indicating the source document Applicant alleged as depicting Applicant’s invention is a publicly available published document. 
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bearing capacity reinforcing device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Note: The “bearing capacity reinforcing device” must be shown as argued by Applicant in the reply filed 8/25/2022; as a separate and distinct structure from the “internal spiral conduit bearing capacity reinforcing device” depicted in Figs. 1-6, of the specification as filed.  

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.   Therefore, the following must be shown or the feature(s) canceled from the claim(s):
the structural components arranged in the configuration described in step S1,
the structural components arranged in the configuration described in step S2,
the structural components arranged in the configuration described in step S3,
the structural components arranged in the configuration described in step S4, 
the structural components arranged in the configuration described in step S5.

The drawings are objected to because they contain improper and/or missing shading and cross hatching. Specific cross hatching depicts specific materials. See MPEP 608.02 and 37 CFR 1.84.  
The drawings are objected to because they are grey scale and of poor line quality. Every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. See MPEP 608.02 and 37 CFR 1.84.  
It appears the drawings may have been improperly converted during submission. The examiner suggest Applicant review submission guidelines which state in part: “To obtain sufficient quality so that all details in the images are reproducible in black and white in the eighteen-month publication and the printed patent, images should be scanned at a minimum resolution of 300 DPI. Furthermore, PAIR is only capable of displaying portrait orientation. Users should not submit landscape oriented drawings via EFS-Web because PAIR will automatically convert the image to portrait, which may cause the images to be distorted during viewing.”
See:  https://www.uspto.gov/patents-application-process/applying-online/legal-framework-efs-web-06april11
The drawings are objected to because the drawings do not match the description provided in the specification. The specification as filed states “…conduit 5, seating a male buckle 51 of the another conduit 5 in a female buckle end 22…” reference character 4 appears to be the conduit connected to male buckle end 21 in the Figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1-10 include, or depend from claims that the limitation(s): “A bearing capacity reinforcing device for an internal spiral conduit…” In view of Applicant’s arguments, it is unclear what an “bearing capacity reinforcing device” is. The specification as filed does not define or describe a “bearing capacity reinforcing device” as an alternative to, or separate from, “an internal spiral conduit bearing capacity reinforcing device”.  In the specification as filed the words “bearing capacity reinforcing device” are always preceded by the words “internal spiral conduit”. Applicant has argued the “bearing capacity reinforcing device” is for use with “internal spiral conduit”. 
The specification as filed describes Fig. 1 in [0021] as “Fig. 1 is a front view of an internal spiral conduit bearing capacity reinforcing device of the present disclosure” and  [0051-0053] describe Fig. 5 as depicting “seating the internal spiral conduit bearing capacity reinforcing device on a female buckle 41 of a conduit 4 (i.e., a riser or a surface conduit) …another conduit 5, seating a male buckle 51 of the another conduit 5 in a female buckle end 22 of the internal spiral conduit bearing capacity reinforcing device.” 
The specification as filed does not describe or define conduit 5 and conduit 4 (first conduit and second conduit in the claims) as “internal spiral conduit” and instead distinguishes conduit 5 and conduit 4 from the internal spiral conduit bearing capacity reinforcing device, describing the conduit 5 and conduit 4 as “(i.e., a riser or a surface conduit)”.
It is unclear what structural differences exist between Fig. 1, described in the specification as “an internal spiral conduit bearing capacity reinforcing device” and Fig. 5 other than the addition of conduit 4/5 and location of use, the rotary table surface 3. Additionally see Figs. 2-4 all defined as depicting “internal spiral conduit bearing capacity reinforcing device”.


    PNG
    media_image2.png
    588
    1496
    media_image2.png
    Greyscale

Additionally, the Office notes that Applicant’s arguments include a figure (below) referenced as “As shown in the following drawing, the reinforcing device is connected between the well casings or the surface casings.”

    PNG
    media_image1.png
    287
    412
    media_image1.png
    Greyscale


The drawing provided by Applicant does not appear to depict the internal spiral conduit bearing capacity reinforcing device at all. The figure appears to depict a conventional surface casing installation. The figure contains no reference characters, text, or other markings to depict the reinforcing device as alleged in Applicant’s arguments. 
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1-10 include, or depend from claims that the limitation(s): “A bearing capacity reinforcing device for an internal spiral conduit…” In view of Applicant’s arguments, it is unclear what an “bearing capacity reinforcing device” is. The specification as filed does not define or describe a “bearing capacity reinforcing device” as an alternative to, or separate from, “an internal spiral conduit bearing capacity reinforcing device”.  In the specification as filed the words “bearing capacity reinforcing device” are always preceded by the words “internal spiral conduit”. Applicant has argued the “bearing capacity reinforcing device” is for use with “internal spiral conduit”. 
The specification as filed describes Fig. 1 in [0021] as “Fig. 1 is a front view of an internal spiral conduit bearing capacity reinforcing device of the present disclosure” and  [0051-0053] describe Fig. 5 as depicting “seating the internal spiral conduit bearing capacity reinforcing device on a female buckle 41 of a conduit 4 (i.e., a riser or a surface conduit) …another conduit 5, seating a male buckle 51 of the another conduit 5 in a female buckle end 22 of the internal spiral conduit bearing capacity reinforcing device.” 
The specification as filed does not describe or define conduit 5 and conduit 4 (first conduit and second conduit in the claims) as “internal spiral conduit” and instead distinguishes conduit 5 and conduit 4 from the internal spiral conduit bearing capacity reinforcing device, describing the conduit 5 and conduit 4 as “(i.e., a riser or a surface conduit)”.
It is unclear what structural differences exist between Fig. 1, described in the specification as “an internal spiral conduit bearing capacity reinforcing device” and Fig. 5 other than the addition of conduit 4/5 and location of use, the rotary table surface 3. Additionally see Figs. 2-4 all defined as depicting “internal spiral conduit bearing capacity reinforcing device”.


    PNG
    media_image2.png
    588
    1496
    media_image2.png
    Greyscale

Additionally, the Office notes that Applicant’s arguments include a figure (below) referenced as “As shown in the following drawing, the reinforcing device is connected between the well casings or the surface casings.”

    PNG
    media_image1.png
    287
    412
    media_image1.png
    Greyscale


The drawing provided by Applicant does not appear to depict the internal spiral conduit bearing capacity reinforcing device at all. The figure appears to depict a conventional surface casing installation. The figure contains no reference characters, text, or other markings to depict the reinforcing device as alleged in Applicant’s arguments. 
The claims appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Due to machine translation issues it is unclear what the structure of the apparatus comprises, how individual components interact, or how specific method steps are performed. Some, but not all examples, are as follows:
Claim 1 includes the limitation(s): “A bearing capacity reinforcing device for an internal spiral conduit…” In view of Applicant’s arguments, it is unclear what an “bearing capacity reinforcing device” is. The specification as filed does not define or describe a “bearing capacity reinforcing device” as an alternative to, or separate from, “an internal spiral conduit bearing capacity reinforcing device”.  In the specification as filed the words “bearing capacity reinforcing device” are always preceded by the words “internal spiral conduit”. 
It is unclear what a “bearing capacity reinforcing device” is. Applicant has argued the “internal spiral conduit bearing capacity reinforcing device” described in the specification is distinct from the currently claimed “bearing capacity reinforcing device” However, in the specification as filed the words “bearing capacity reinforcing device” are always preceded by the words “internal spiral conduit”. Applicant has argued the “bearing capacity reinforcing device” is distinct from, and for use with “internal spiral conduit”. 
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1-10 include, or depend from claims that the limitation(s): “A bearing capacity reinforcing device for an internal spiral conduit…” In view of Applicant’s arguments, it is unclear what an “bearing capacity reinforcing device” is. The specification as filed does not define or describe a “bearing capacity reinforcing device” as an alternative to, or separate from, “an internal spiral conduit bearing capacity reinforcing device”.  In the specification as filed the words “bearing capacity reinforcing device” are always preceded by the words “internal spiral conduit”. Applicant has argued the “bearing capacity reinforcing device” is for use with “internal spiral conduit”. 
The specification as filed describes Fig. 1 in [0021] as “Fig. 1 is a front view of an internal spiral conduit bearing capacity reinforcing device of the present disclosure” and  [0051-0053] describe Fig. 5 as depicting “seating the internal spiral conduit bearing capacity reinforcing device on a female buckle 41 of a conduit 4 (i.e., a riser or a surface conduit) …another conduit 5, seating a male buckle 51 of the another conduit 5 in a female buckle end 22 of the internal spiral conduit bearing capacity reinforcing device.” 
The specification as filed does not describe or define conduit 5 and conduit 4 (first conduit and second conduit in the claims) as “internal spiral conduit” and instead distinguishes conduit 5 and conduit 4 from the internal spiral conduit bearing capacity reinforcing device, describing the conduit 5 and conduit 4 as “(i.e., a riser or a surface conduit)”.
It is unclear what structural differences exist between Fig. 1, described in the specification as “an internal spiral conduit bearing capacity reinforcing device” and Fig. 5 other than the addition of conduit 4/5 and location of use, the rotary table surface 3. Additionally see Figs. 2-4 all defined as depicting “internal spiral conduit bearing capacity reinforcing device”.


    PNG
    media_image2.png
    588
    1496
    media_image2.png
    Greyscale

Additionally, the Office notes that Applicant’s arguments include a figure (below) referenced as “As shown in the following drawing, the reinforcing device is connected between the well casings or the surface casings.”

    PNG
    media_image1.png
    287
    412
    media_image1.png
    Greyscale


The drawing provided by Applicant does not appear to depict the internal spiral conduit bearing capacity reinforcing device at all. The figure appears to depict a conventional surface casing installation. The figure contains no reference characters, text, or other markings to depict the reinforcing device as alleged in Applicant’s arguments. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “internal spiral conduit” in claims is used by the claim to mean “unknown structure,” while the accepted meaning is “a conduit, pipe, or tubular comprising internal spirals.” The term is indefinite because the specification does not clearly redefine the term. See Belcher (US 20060196658) depicting a conduit 10 comprising internal spirals 16. 

    PNG
    media_image3.png
    263
    569
    media_image3.png
    Greyscale

Additionally see Mayer (US 20140262260) and Mueller (US 20150144324) for other examples of internal spiral conduit as known in the art. 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Based on the specification as filed and Applicant’s arguments it is unclear what structural components are required by the claims and what structural relationship exist between the components. 
It is unclear if Applicant’s “bearing capacity reinforcing device / internal spiral conduit bearing capacity reinforcing device” corresponds to landing flange of Nicolson (US 3435906), Wakefield (US3398790), Fowler (US 3380519), or Armstrong (US 3129774); the casing head of Ahlstone (US 3137348), the underwater support of Watkins (US 3885623), the pile jackets of Manning (US 3504740), or the riser component comprising reinforcing members in Morrill (US 4097069) shown below. 
    PNG
    media_image4.png
    233
    502
    media_image4.png
    Greyscale



It is additionally unclear if the “internal spiral conduit bearing capacity reinforcing device” is inside or outside the riser/surface casing, attached to the wellhead, attached to the BOP, or located midway between the seabed and the rig floor. The figures do not show the relationship between the device and the described environment. 
Claim 1 includes the limitation(s): “a male buckle end … and a female buckle” 
Claim 10 includes the limitation(s): “a male buckle … and a female buckle… a buckling operation…” 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “buckle” in the claims is used by the claim to mean “threaded connectors,” while the accepted meaning is “a fastening for two lose ends that is attached to one and hold the other by a catch” The term is indefinite because the specification does not clearly redefine the term. 
It is unclear what a buckling operation is. The specification as filed does not describe a buckling operation and uses language similar to the claims. 
The specification as filed states “the male buckle end 21 ... may be connected to the female buckle end of the riser or the surface conduit in a threaded sealing manner. The connecting portion 2 is mainly connected to the conduit (i.e., the riser or the surface conduit) by threads."  Additionally, Applicant’s arguments state the buckling operation “can be through a threaded connection”. It is unclear what type of connection is required in addition to threads to constitute buckling. Buckling is defined as fastening with a buckle – a fastening for two loose ends that is attached to one and holds the other by a catch. Additionally, it is known in the art that conduit/pipe buckling can also mean to cause to bend, give way, or crumple. 
It is unclear if the buckling operation comprises something in place of or in addition to a simple threaded connection, such as a catch, pin or lock.  
It is unclear if the buckling operation comprises something in place of or in addition to a simple threaded connection, such as a crimping, collapsing, or bending the pipe ends
Claim 10 recites multiple elements previously introduced in claim 1, from which claim 10 depends (e.g. a female buckle… a conduit placed… a rotary table surface…" It is unclear if the elements (e.g. female buckle, etc …) in claim 10 are the same elements (e.g. female buckle, etc …) previously recited in the parent claim or if additional identical elements (e.g. female buckle, etc …) are being introduced.

Claim Rejections - Prior Art
The Examiner notes that no art rejection has been made for claims 1-10 at this time as the prior art of record fails to disclose the claims as written. The Examiner retains the right to reinstate the art rejection made in the previous Office Action or make a new art based rejection on these claims once the 112 rejections has been resolved by the Applicant.

	The following prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Blackburn (US1743101) teaches an internal spiral conduit bearing capacity reinforcing device, comprising: 
a reinforcing mechanism (Blackburn Fig. 1) having a reinforcing body (Blackburn 12) and a reinforcing disc (Blackburn 6) connected to a lower portion of the reinforcing body, 
a plurality of reinforcing rib plates (Blackburn 16) being spaced apart in a circumferential direction of the reinforcing body and connected to the reinforcing disc, 
wherein the reinforcing disc is provided with a plurality of accommodating spaces (Blackburn near 17/11) which are spaced apart in a circumferential direction thereof but does not expressly state the reinforcing disc provided therein with a movable sector plate, respectively, and the reinforcing disc at each of the accommodating spaces is provided with a perforated portion which can be blocked by the sector plate; and 
a connecting portion having a male buckle end connected to a lower end of the reinforcing body, and a female buckle end connected to an upper end of the reinforcing body.

Golovinskij (US 20190360281) teaches an internal spiral conduit bearing capacity reinforcing device, comprising: 
a reinforcing mechanism (Golovinskij comprising 142) having a reinforcing body (Golovinskij unlabeled portion above 142 Fig. 7M) and a reinforcing disc (Golovinskij 142) connected to a lower portion of the reinforcing body, 
a plurality of reinforcing rib plates (Golovinskij see Fig. 7M near 142) being spaced apart in a circumferential direction of the reinforcing body and connected to the reinforcing disc but does not expressly state wherein the reinforcing disc is provided with a plurality of accommodating spaces which are spaced apart in a circumferential direction thereof and provided therein with a movable sector plate, respectively, and the reinforcing disc at each of the accommodating spaces is provided with a perforated portion which can be blocked by the sector plate; and 
a connecting portion having a male buckle end connected to a lower end of the reinforcing body, and a female buckle end connected to an upper end of the reinforcing body.

Gibb (US 4662785) teaches an internal spiral conduit bearing capacity reinforcing device, comprising: 
a reinforcing mechanism (Gibb comprising 20/22) having a reinforcing body (Gibb 24) and a reinforcing disc (Gibb 26) connected to a lower portion of the reinforcing body, 
a plurality of reinforcing rib plates (Gibb unlabeled see Fig. 2) being spaced apart in a circumferential direction of the reinforcing body and connected to the reinforcing disc, 
wherein the reinforcing disc is provided with a plurality of accommodating spaces (Gibb 28) which are spaced apart in a circumferential direction thereof 
a connecting portion (Gibb comprising 18/32) having a male buckle end connected to a lower end of the reinforcing body, and a female buckle end connected to an upper end of the reinforcing body but does not expressly state the reinforcing disc is provided therein with a movable sector plate, respectively, and the reinforcing disc at each of the accommodating spaces is provided with a perforated portion which can be blocked by the sector plate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674